Citation Nr: 1341196	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for left leg varicose veins, rated as 20 percent disabling prior to July 30, 2008 and 40 percent disabling on and after July 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from September 1980 to September 1983. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2011, the Board remanded the matter for additional development.

The issue of clear and unmistakable error (CUE) in the evaluation assigned for varicose veins in the September and October 1997 rating decisions has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 Written Brief Presentation; December 2011 Board remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In its December 2011 remand, the Board noted that there were private medical records in the claims file that do not belong to the Veteran.  When the Veteran's case file was returned to the Board after the remand, the medical records were still included in the claims file.  The Board notes that although these records may be relevant in the Veteran's newly raised claim regarding CUE in the evaluations assigned in the September and October 1997 rating decisions, in proceeding with the development and determination of that claim, the RO must take care to comply with all applicable privacy regulations.  The records in question are attached to the left flap of the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's current claim for an increased rating for his varicose veins could be affected by the RO's adjudication of the above-referenced CUE matter.  Accordingly, the CUE matters regarding the evaluation assigned for the varicose veins in the September and October 1997 rating decisions and the February 2007 claim for an increased rating for varicose veins are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Until the CUE matter has been adjudicated by the agency of original jurisdiction, the Board must abstain from issuing a decision on the February 2007 claim for an increased rating.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).   

In the December 2011 remand, the Board requested that the examiner address whether any peroneal nerve compression is related to, or a residual of, the service connected varicose veins.  Although the April 2012 VA examiner answered in the affirmative, the AMC determined there was a lack of a diagnosis of peroneal nerve compression.  Thus, further medical inquiry is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record VA medical records pertaining to the Veteran that date from January 2011.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder and provide information as to the current manifestations and severity of the varicose veins.  

The examiner should also address whether the Veteran has, or had at any point in time during or after 2006, a neurological abnormality, to include peroneal nerve compression, that is related to or a manifestation of the service-connected varicose veins.  The examiner's attention is drawn to the July 2006 VA outpatient appointment where the Veteran reported tingling in his left leg and the examiner noted possible peroneal compression.  

A complete rationale must be provided for all opinions.

3.  Take any other development action that is deemed warranted and then readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  [PLEASE NOTE THAT THE INCREASED RATING ISSUE ON APPEAL IS INEXTRICABLY INTERTWINED WITH THE CUE MATTERS THAT WERE REFERRED TO THE AGENCY OF ORIGINAL JURISDICTION IN THE INTRODUCTION]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



